DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 11,132,080. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely broader versions of the Patented claims.  Below is a comparison between present claim 1 and patented claim 1:  

Present claim 1
Patented claim 1
1. A touch circuit, comprising: 
a touch IC including a touch signal port; and





























a logic sub-circuit electrically connected to the touch signal port, and being configured to output a touch enabling signal to the touch signal port; wherein the logic sub-circuit includes an AND gate, the AND gate includes a first input terminal, a second input terminal and an output terminal electrically connected to the touch signal port; and the AND gate is configured to output the touch enabling signal through the output terminal electrically connected to the touch signal port in response to receiving one of a backlight turn-on signal and a screen turn-on signal through the first input terminal, and a touch generation signal through the second input terminal.
1. A touch circuit, comprising:
a touch integrated circuit (IC) including a data signal port, a touch signal port and a clock signal port; a first pull-up sub-circuit electrically connected to a first signal input terminal and the data signal port, wherein the first pull-up sub-circuit is configured to transmit a signal from the first signal input terminal to the data signal port; a first switching sub-circuit electrically connected to the data signal port, the first signal input terminal and a data signal input terminal, wherein the first switching sub-circuit is configured to transmit a signal from the data signal input terminal to the data signal port under control of the signal from the first signal input terminal; a second pull-up sub-circuit electrically connected to the first signal input terminal and the clock signal port, wherein the second pull-up sub-circuit is configured to transmit the signal from the first signal input terminal to the clock signal port; a second switching sub-circuit electrically connected to the clock signal port, the first signal input terminal and a clock signal input terminal, wherein the second switching sub-circuit is configured to transmit a signal from the clock signal input terminal to the clock signal port under control of the signal from the first signal input terminal; and 
a logic sub-circuit electrically connected to the touch signal port, wherein the logic sub-circuit is configured to output a touch enabling signal; the logic sub-circuit includes an AND gate, and the AND gate includes a first input terminal, a second input terminal, and an output terminal; the AND gate is configured to output the touch enabling signal through the output terminal electrically connected to the touch signal port in response to receiving a screen turn-on signal through the first input terminal, and a touch generation signal through the second input terminal.


	As can be seen above, the main difference between the claims is that the patented claims recite more features in the touch circuit.  Therefore, present claim 1 is merely a broader version of patented claim 1, and thus is anticipated by patented claim 1.
Present claims 2 and 5-20 substantially correspond to claims 1-14 of the patent and are thus similarly rejected over claims 1-14 of U.S. Patent No. 11,132,080. 
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al. (US 2021/0089188) discloses a touch circuit comprising: a logic sub-circuit electrically connected to a touch signal port and being configured to output a touch enabling signal SSS1 to the touch signal port; wherein the logic sub-circuit includes an AND gate, the AND gate includes a first input terminal, a second input terminal and an output terminal electrically connected to the touch signal port; and the AND gate is configured to output the touch enabling signal through the output terminal electrically connected to the touch signal port in response to receiving a flag signal FF through the first input terminal, and a touch generation signal TSVD through the second input terminal.
Kim et al. (US 2017/0108970) discloses a touch circuit, comprising: a touch IC including a touch signal port; and a logic sub-circuit electrically connected to the touch signal port, and being configured to output a touch enabling signal to the touch signal port.
Chan et al. (US 2019/0279600) discloses a touch display device comprising: a touch enable signal generating circuit connected to a touch control circuit, wherein the touch enable signal generating circuit is configured to output a touch enable signal in response to receiving a synchronization signal and a pixel clock signal to control a time point for performing touch detection. 
Jin et al. (US 2016/0147371) discloses a controller configured to output a touch controller activation signal, a backlight turn-on signal and a display screen turn-on signal.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG ZHOU/            Primary Examiner, Art Unit 2623